Citation Nr: 1621969	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  08-02 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to March 1996 and from February 2003 to July 2004.  She also served in the U. S. Army Reserve with additional, verified periods of active duty for training. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction is currently with the Atlanta RO.

In May 2013, the Board remanded this claim for the Veteran to be scheduled for a Board hearing.  In May 2014, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript has been associated with the electronic record. 

In October 2014, the Board remanded this issue on appeal for further development.  
At that time, the Board recharacterized the issue to include service connection for any heart disability to avoid prejudice to the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

As a final preliminary matter, the Board notes that this appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to obtain medical records and addendum opinions.  

In the October 2014 remand, the Board directed the AOJ to contact the Veteran and obtain authorization and consent to release treatment records dated since 2003, from Dr. Sutherland in Greensboro, Georgia.  An earlier request for records was faxed to Dr. Sutherland in July 2014; however, no response was received and there does not appear to have been any follow-up by the AOJ.

In March 2015, pursuant to the remand instructions, the AOJ sent a letter to the Veteran requesting authorization for Dr. Sutherland's records; however, it appears the letter may not have been sent to her current address.  Thus, in order to afford the Veteran her full procedural rights and comply with the Board's prior remand, the appeal must be returned so that the notice letter can be sent to the Veteran at her correct address.  See Stegall v. West, 11 Vet. App. 268 (1998).

The record also shows that the Veteran receives continuous treatment at a VA medical center (VAMC).  The most recent treatment records associated with the Virtual VA record are dated in March 2015.  As the case is being remanded for other matters, any additional relevant VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R.  § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition to obtaining additional medical records, an addendum opinion is needed. 

The Board's remand instructed that the Veteran undergo a VA examination.  An opinion was to be obtained as to whether it was 'clear and unmistakable' that trace mitral regurgitation and tricuspid regurgitation both preexisted service and were not aggravated as a result of active duty service from February 2003 to July 2004.

In a March 2015 opinion, a VA examiner indicated the medical evidence was consistent with such disorders 'as likely as not' being present prior to February 2003, and 'less likely than not' aggravated during the Veteran's subsequent period of active duty.  The examiner also stated, however, that these conditions are congenital cardiac conditions (i.e. not caused by military service).  The examiner also identified valsalva-related patent foramen ovale (PFO) as both a congenital condition and an 'incidental finding' on a September 2002 trans-esophageal echocardiogram report.  

Thus, the opinion is returned for additional commentary from the examiner as to the exact nature of the mitral regurgitation, tricuspid regurgitation, and PFO.

In this regard, the Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes.  38 C.F.R. § 3.303(c).  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).

A defect is a structural or inherent abnormality or condition which is more or less stationary in nature.  VAOPGCPREC 82-90.  However, a disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  Id.  Service connection may be granted for diseases of congenital, developmental, or familial origin, but not for defects, unless such defect was subject to superimposed disease or injury during military service.  Id.  Such a disease, by its very nature, pre-exists a claimant's military service, and typically, entitlement to service connection turns on the question of whether manifestations of the disease in service constituted "aggravation" of the condition.  Id.  

Accordingly, the examiner should indicate in an addendum whether the Veteran's mitral valve regurgitation, tricuspid valve regurgitation, and PFO are developmental 'defects' as opposed to 'diseases' of congenital, developmental, or familial origin.  A rationale must be provided.

If the examiner determines that the Veteran's mitral valve regurgitation, tricuspid valve regurgitation, and PFO are developmental defects, then an opinion is needed as to whether any of these defects were subjected to superimposed disease or injury during military service.

If, on the other hand, the examiner determines that the Veteran's mitral valve regurgitation, tricuspid valve regurgitation, and PFO are all diseases of congenital, developmental, or familial origin, then an addendum opinion is needed as to whether PFO was aggravated by service.  The Board notes that the March 2015 examiner has clearly indicated that he found no evidence for aggravation of either mitral valve regurgitation or tricuspid valve regurgitation during service.  Thus, only an opinion with regard to PFO is being requested.  

Finally, the examiner also opined that the Veteran does not currently suffer from pulmonary hypertension.  As the appeal is being remanded for outstanding medical records, the examiner should review his previous finding that the Veteran does not suffer from pulmonary hypertension and determine whether any newly-received evidence warrants change.

Accordingly, the case is REMANDED for the following action:

1.  After verifying the Veteran's current address, send a letter requesting authorization and consent to release treatment records that are dated since 2003 regarding a heart disability from Dr. Sutherland in Greensboro, Georgia.  Also obtain any relevant and non-duplicative VA treatment records dated from March 2015 to the present from the VAMC in Augusta, Georgia.

2.  Return the file, and a copy of this Remand, to the VA examiner who conducted the March 2015 VA heart examination for an addendum opinion.  If the March 2015 VA examiner is not available, the record should be provided to an appropriate medical professional to render the requested opinions.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

a). With respect to the Veteran's mitral regurgitation, tricuspid regurgitation, and PFO, the examiner must state whether each condition constitutes a congenital or developmental defect or a disease.  The examiner is advised that per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease.  

(i)  If any such condition is considered a developmental defect, was there additional disability due to disease or injury superimposed upon such defect during active service that began in February 2003?  If so, please identify the additional disability.  

(ii)  If any such condition is considered a congenital disease, was such condition aggravated beyond the natural progression during the Veteran's active service that began in February 2003?  The examiner is advised that aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.   

c). With respect to the pulmonary hypertension, the examiner should review any additional medical evidence associated with the record since the March 2015 opinion and determine whether there is any change to the prior opinion.

The examination report must include a complete rationale for all opinions expressed.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale or explanation provided for that conclusion.

3.  Thereafter, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



